103 F.3d 123
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Danny Lamont YARBOROUGH, Plaintiff-Appellant,v.C. NORD;  C.S. Massey;  William Jennett;  CorrectionalOfficer Sherrod;  Correctional Officer Cotton,Defendants-Appellees.
No. 96-6827.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 4, 1996.

Danny Lamont Yarborough, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint seeking equitable relief.  While it is unclear whether the Prison Litigation Reform Act, Pub.L. No. 104-124, 110 Stat. 1321 (1996), was properly applied to Appellant's complaint, we conclude that the order may be affirmed because Appellant has subsequently been released from incarceration, rendering his claims moot because he is no longer subjected to the conditions of which he complained.  Magee v. Waters, 810 F.2d 451, 452 (4th Cir.1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED